Title: From George Washington to Joan Derk, Baron van der Capellen tot den Pol, 2 August 1783
From: Washington, George
To: Capellen tot den Pol, Joan Derk, Baron van der


                        
                            Sir
                            Head Quarters State of New York Augt 2d 1783
                        
                        The very acceptable present of the patriotic Society of the City of Enkhuysen, came safe to me a few Days ago.
                            By this agreable token of their respect and regard, I feel myself highly honored—and it was a very particular
                            enhancement of the pleasure I felt on this occasion, that it was accompanied with a Letter from you. 
                        I feel some pain, that I cannot give that encouragement to the enlargement of this branch of their business,
                            which that Patriotic Society seem to expect—since our Bays, harbours and Rivers are remarkably abounding in this and in the
                            various kinds of Fish, which prove a present Blessing to our people, & will probably be improved into a source of future
                            Wealth. In other branches however, I fondly promise myself, that our Connection will be enlarged into a most fruitfull scene
                            of mutual interests and reciprocal Benefits—to this happy end my best Endeavours & most friendly disposition will not
                            be wanting.
                        Your Nation, Sir, and your Character in particular, have indeed merited the confidence & regard of the
                            Confederated States of America—and they will long I trust be considered with gratefull veneration—The Union so happily
                            commenced will I hope be cultivated by both, with the utmost care and attention, and I pray to heaven that it may be as
                            durable as mutual Interests and reciprocal benefits can render it—permit me sir most sincerely and cordially to rejoice with you in the reestablishment of your Honors and
                            Usefulness & to felicitate not you only, but your Country, in whose cause you have proved yourself so noble and
                            efficacious an Advocate, in this happy & most honorable Event; an Event which in my Opinion—augurs well to the future
                            Liberties & prosperity of the Republic.
                        May Heaven long bless your Country with the Enjoyment of her Liberty, the choicest Earthly favor, and may
                            personal happiness and domestic pleasures ever attend your footsteps through all your future Walks of Life. With sentiments of the highest Esteem and Regard—I have the
                            honor to be Sir Your most Obedient and very humble Servant
                        
                            Go: Washington
                        
                    